DETAILED ACTION
It would be of great assistance to the Office if all incoming papers pertaining to a filed application carried the following items: 1.	Application number (checked for accuracy, including series code and serial no.).
2.	Group art unit number (copied from most recent Office communication).
3.	Filing date.
4.	Name of the examiner who prepared the most recent Office action.
5.	Title of invention.
6.	Confirmation number (See MPEP § 503).

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 5 – 9, 12 – 16, 19 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kanda (WO 2019/155876 wherein US 2021/0035535 is used as English language equivalent).
As to claim 1, claim 8 and claim 15, Kanda (per English language equivalent US 2021/0035535) discloses eyewear, a method and a non-transitory computer-readable medium storing program code, eyewear comprising: a frame (HMD 11-1 of fig. 1); an eyewear display coupled to the frame (HMD displays image [0052]); an eye tracker (detecting and transmitting line-of-sight information [0052], [0068]); and a processor (processing unit 51-1 of fig. 5) configured to: display a 
As to claim 2 (dependent on 1), claim 9 (dependent on 8) and claim 16 (dependent on 15), Kanda discloses the eyewear, the method and the non-transitory computer-readable medium, wherein the processor is configured to display another object in the first image and modify the position of the other object on the eyewear display to the second portion responsive to the second message indicating what the second user is gazing at (displaying W1 – W3 indicate the portion the second user is gazing [0070 – 0076]).
As to claim 5 (dependent on 1), claim 12 (dependent on 8) and claim 19 (dependent on 15), Kanda discloses the eyewear, the method and the non-transitory computer-readable medium, wherein the processor is configured to automatically send 
As to claim 6 (dependent on 1), claim 13 (dependent on 8) and claim 20 (dependent on 15), Kanda discloses the eyewear, the method and the non-transitory computer-readable medium, wherein the processor is configured to automatically receive the second message from the physically remote device that is indicative of the second user gaze (the server 12 transmits to the HMD 11-1 the viewpoint position information and the line-of-sight information of the user 2 in the free viewpoint image space [0072]).
As to claim 7 (dependent on 1) and claim 14 (dependent on 8), Kanda discloses the eyewear and the method, wherein the first image is a first virtual scene, and the object is a virtual object (performing in virtual reality space [0309 – 0313]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 4, 10, 11, 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kanda in view of Kim et al. (US 2018/0120935).
As to claim 3 (dependent on 1), claim 10 (dependent on 8) and claim 17 (dependent on 16), Kanda discloses the eyewear, the method and the non-transitory 
In the same field of endeavor, Kim discloses an eyewear, a method and a non-transitory computer-readable medium, wherein a processor is configured to respond to a voice instruction (issuing a command using voice [0179]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kanda and the teachings of Kim such that the instruction was issued using a vice command, with motivation to provide a simple design choice alternative for machine-user interface, wherein such modification would have only required a routine skill.
As to claim 4 (dependent on 3), claim 11 (dependent on 10) and claim 18 (dependent on 17), Kanda discloses the eyewear, the method and the non-transitory computer-readable medium, wherein the other object extends from the object (as shown in fig. 3, the object of W extends from the object of V).



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DMITRIY BOLOTIN whose telephone number is (571)270-5873. The examiner can normally be reached M-F 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on (571)272-7674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DMITRIY BOLOTIN/           Primary Examiner, Art Unit 2623